Dear Secretary Blunt:
You have submitted to us a statement of purpose prepared pursuant to Section 116.334, RSMo 1986. The statement which you have submitted is as follows:
              Shall the statutes of Missouri be amended to give individual resident taxpayers a tax credit (such credit based upon the additional state income taxes generated by the Federal Tax Reform Act of 1986) for each person they are entitled to claim as a personal exemption for state income tax purposes?
See our Opinion Letter No. 134-89.
We approve the legal content and form of the proposed statement. Under the provisions of Section 116.334, the approved statement of purpose, unless altered by a court, is the petition title for the measure circulated by the petition and the ballot title if the measure is placed on the ballot.
Very truly yours,
                                  WILLIAM L. WEBSTER Attorney General